Citation Nr: 1433091	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 1, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) with anxiety disorder.

2.  Entitlement to an effective date earlier than November 1, 2005, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The paper claims file and records contained in VA's electronic processing systems have been reviewed and considered.  

In a March 2009 rating decision, the RO awarded service connection for PTSD with anxiety disorder and assigned an initial rating of 30 percent, effective January 7, 2004.  The RO continued this rating in a June 2009 rating decision, and the Veteran appealed from the rating.  In October 2012, the RO increased this rating to 50 percent, effective October 1, 2012.  The Veteran's appeal continues from the initial rating determination, as this was not a full grant and he did not express satisfaction with the determination.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A claim for TDIU was inferred based on evidence of unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  After initially denying this claim, in an April 2014 rating decision the RO granted a TDIU, effective November 1, 2005.  The Veteran appealed the effective date.  His representative has referred to entitlement to an "extra-schedular total rating" and an earlier effective date for such benefit on several occasions, including in February 2013 and May 2014.  However, the Veteran has not been awarded an extra-schedular rating.  Further, the representative cited to 38 C.F.R. § 4.16(a), which pertains to an award of TDIU on a schedular basis, in his February 2013 arguments in response to the initial denial of TDIU.  As such, the representative's arguments pertain to the effective date for the grant of TDIU, as distinguished from the schedular ratings for the individual service-connected disabilities.  

In a November 2012 rating decision, the RO denied SMC based on the need for regular aid and attendance (A&A).  The Veteran appealed this denial.  

The Veteran's representative submitted additional evidence in April 2014, and there has been no request for initial review of such evidence by the agency of original jurisdiction (AOJ).  Because substantive appeals for all issues on appeal were received after February 2, 2013, there is an automatic waiver of review of such evidence by the AOJ.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD with anxiety disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.  

2.  As of April 1, 2005, the Veteran had a combined disability rating of 70 percent, and he was unemployable due to his service-connected cardiac disability.  

3.  The Veteran has required regular aid and attendance due to physical incapacity as a result of service-connected disability since at least June 6, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent prior to October 1, 2012, for PTSD with anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 50 percent for PTSD with anxiety disorder, to include from October 1, 2012, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for an effective date of April 1, 2005, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2013).

4.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was afforded notice of how to establish service connection for PTSD with anxiety disorder via a March 2005 letter, prior to the initial rating decision.  He was subsequently advised of how to establish a disability rating and effective date, including in a June 2011 letter that also advised of the evidence and information required to establish entitlement to TDIU.  The Veteran's appeal proceeds from the initial disability rating assigned for his mental health disability, and the effective date assigned for his TDIU.  These are downstream elements from the grants of service connection and TDIU, respectively, and there is no argument of prejudice from any notice defects.  No further notice is required.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was also advised of the requirements to establish entitlement to SMC based on the need for regular aid and attendance in an August 2012 letter.  This claim is being granted herein; however, the question of the appropriate effective date for such benefit will be determined by the AOJ in the first instance.  

With regard to the duty to assist, VA obtained all identified, available medical evidence, including treatment records and records concerning the Veteran's disability benefits from the Social Security Administration (SSA).  The Veteran was also afforded VA examinations concerning the severity of his PTSD and effects of service-connected disabilities on his employability, most recently in September 2013.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c), 3.326.  

There is no argument or indication that any possibly outstanding records are necessary for a fair adjudication, or that the available evidence does not accurately reflect the Veteran's level of disability or impairment.  In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claims.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  

II. Merits Analysis

Initial rating for mental health disability 

The Veteran is currently assigned a 30 percent rating for his service-connected PTSD with anxiety disorder prior to October 1, 2012, and a 50 percent rating from that date forward.  He seeks a higher rating.  As discussed below, the Board finds that a rating of 50 percent, but no higher, is warranted throughout the appeal period.

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Mental health disabilities are rated based on the criteria in the General Rating Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

Under the General Rating Formula, the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

As a preliminary matter, there is some indication that the Veteran does not have PTSD, or that some of his mental health symptoms are not related to his PTSD.  See, e.g., September 2013 VA examination and October 2013 addendum.  Similarly, the initial VA mental health examiner in November 2005 stated the Veteran did not have PTSD, and assigned separate GAF scores for various mental health disabilities, as well as a GAF score for overall impairment.  Nevertheless, the Veteran has been awarded service connection for PTSD and anxiety disorder.  Further, the May 2009 and October 2012 VA mental health examiners indicated that they could not separate the effects of the Veteran's service-connected disorders from the nonservice-connected disorders.  As such, the Board resolves doubt and finds that all of his symptoms are due to service-connected disability, and he is entitled to compensation for the resulting impairment.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran continues to have mental health symptoms with resulting occupational and social impairment despite medication and psychotherapy treatment.  Resolving doubt in his favor, his service-connected mental health symptoms throughout the appeal period have resulted in occupational and social impairment with reduced reliability and productivity, with symptoms most nearly approximating the 50 percent rating criteria.  38 C.F.R. §§ 4.7, 4.130.  However, at no time have his symptoms have risen to the level of overall impairment or types of symptoms such as those listed in the 70 percent or 100 percent rating criteria for mental health disability.  Id.

In particular, the Veteran has occasional restricted, abnormal, or flat affect, such as in an October 2007 private record and a May 2012 VA record.  Affect was otherwise noted to be normal or appropriate to his mood.  The Veteran also has frequent disturbances of motivation and mood, including depressed mood, crying spells, low energy, and anxiety.  He has occasional panic attacks, such as reported in a November 2012 VA record.  The Veteran has also reported paranoia or lack of trust in others, such as in a November 2005 VA examination and a February 2009 VA record.  However, the Veteran's symptoms have not risen to the level of near-continuous panic or depression, and they do not affect his ability to function independently.  He continues to complete activities of daily living, albeit with limitations due to his physical pain and his cardiac disability, and he attends church and Bible study, as well as group psychotherapy and exercise sessions at times.  

The Veteran has chronic sleep impairment with nightmares.  He also has occasional flashbacks, hyperarousal, exaggerated startle response, and hypervigilance.  

Although the Veteran struggles with anger and irritability, the evidence does not show impaired impulse control or periods of violence during the appeal period.  In a June 2004 private record, there was a notation that the Veteran hit a woman with a broom, followed by notations of a prior history of assaults toward others that resulted in prison time.  During that treatment session, the Veteran otherwise reported similar symptoms as at other times during the appeal, and the provider assigned a GAF score of 60, which indicates only moderate impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV (DSM Quick Reference), 46-47 (1994).  As such, it appears that these episodes of violence or assaultive behavior occurred in the past.  A September 2004 private record noted that the Veteran had thoughts of anger or revenge toward a lawyer who he felt have been dishonest toward him, although there was no indication that he acted on these thoughts.  Similarly, during a November 2005 VA examination, the Veteran was noted to have significant anger toward a landlord and stated he "wanted to kill" the landlord.  The Veteran actually reported calling the police himself due to these thoughts to avoid getting in trouble, showing that he actively controlled his impulses.  Further, he did not specify when these thoughts had occurred, and he denied any current homicidal ideation.  In an April 2008 VA record, the Veteran reported having better control over his anger.  Similarly, in a May 2009 VA examination, the Veteran reported some irritability, but that he did not get upset as he did in the past.  In a May 2012 VA record, the Veteran reported having homicidal ideation in the unspecified past but not currently, and he was noted to be no danger to others.  In other records throughout the appeal, the Veteran denied any violence or homicidal thoughts.  Accordingly, the evidence indicates that he has controlled his anger impulses, with no episodes of violence toward others, and no persistent danger to others.

Additionally, the Veteran has repeatedly denied any suicidal ideation, plan, or intent.  The October 2012 VA examiner noted suicidal ideation, in that the Veteran reported thoughts about harming himself to get attention in the past because he was "so isolated."  He denied any suicidal thoughts or plans lately though, stating that he had people to talk to and was looking forward to family visits.  The Veteran has otherwise denied any thoughts of harming himself throughout the appeal period.

The Veteran also has difficulty concentrating and memory loss, such as forgetting to complete tasks, appointments, names, directions, and recent or past events.  However, there has been no loss of memory for his close relatives, prior occupation, or his own name.  The Veteran has also been consistently oriented in all spheres.  

The Veteran has difficulty in establishing work and social relationships, but not an inability to establish and maintain effective relationships.  A September 2004 private record noted that the Veteran's work was "fine," but that he would catch himself getting upset.  The Veteran last worked full-time in April 2005 due to his cardiac disability, as discussed below.  He has not reported any other particular impairment of occupational function or relationships due to mental health.  

Socially, the Veteran has maintained a close relationship with a woman since several years prior to the appeal period, who helps him around the house, drives him places, and stays overnight at times.  The Veteran initially referred to this woman as his girlfriend, such as in June 2004 and April 2005 private records, although he has otherwise indicated this relationship is platonic and not romantic, such as in the November 2005, October 2012, and September 2013 VA examinations.  

The Veteran has repeatedly denied having any friends other than this woman.  Nevertheless, he has described close relationships with fellow group psychotherapy members, stating in the October 2012 VA examination that he could "always call one of the guys" from therapy when he had a crying spell.  During the September 2013 VA examination, the Veteran laughed when talking about how he would share and cry together with his fellow group therapy participants.  

The Veteran also maintains effective family relationships.  At the November 2005 VA examination, he reported that he had reestablished contact with several family members and that this contact "[kept] him going."  In the October 2012 VA examination, the Veteran reported that he was looking forward to his family members visiting for the holiday.  During the September 2013 VA examination, he continued to report that his two children kept in contact with him.  Additionally, the Veteran reported during the November 2012 VA examination that his friend's son was living with him, although there was some friction due to the man's behavior. 

Several providers and examiners noted that the Veteran had would isolate himself to stay calmer, or that he had significant social isolation and would not leave his home for several days.  He also avoids large events with crowds, and he generally spends his leisure time watching television.  He has reported feeling detached or estranged, and feeling different from other people.  See, e.g., June 2004 private record; July 2010 VA record; November 2005, May 2009, October 2012, and September 2013 VA examinations.  Nevertheless, the Veteran reported several times that his mood improved by interacting with people and being less isolated, such as attending church, Bible study classes, and group psychotherapy and exercise sessions.  See, e.g., July 2010, September 2010, and August 2012 VA records.  Similarly, the May 2009 VA examiner noted that the Veteran "actually seemed to like being around people," other than the fact that he believed it would inevitably involve trouble for himself or that people would "make a fool out of him" when he tried to please them.  Accordingly, the Veteran has had meaningful and significant social functioning.

There is also no indication of obsessional rituals that interfere with the Veteran's routine activities.  A May 2012 VA record noted that the Veteran had "obsession" related to wanting to move to a first floor apartment due to difficulty with stairs.  This was not a ritual, and it did not interfere with his routine activities.  Providers and examiners have otherwise noted an absence of any obsessional rituals.  

There are several notations that the Veteran's speech was inarticulate, dysarthic, slowed, difficult to understand at times, or slurred possibly due to speech impediment.  He also had circumstantial, circumlocutory, or stereotyped speech at times.  See, e.g., 2005 SSA evaluation; October 2005, May 2012, August 2012, and November 2012 VA records; November 2005 and October 2012 VA examinations.  The May 2009 VA examiner stated that the Veteran's speech was fractured, occasionally bizarre, and reflected considerable blocking.  Nevertheless, treating providers and examiners before and after that time found no indication of illogical, obscure, or irrelevant speech, and he was frequently noted to have normal speech and communication.  Further, there has also been no gross impairment in thought process or communications, and no grossly inappropriate behavior.  

The Veteran reported auditory hallucinations of hearing voices in a June 2004 private treatment session and at the November 2005 VA examination.  However, he indicated that these voices were comforting, helped him, or told him not to do something bad.  The Veteran has otherwise denied any hallucinations, as well as delusions.  As such, there have not been persistent hallucinations or delusions, and no impairment as a result of the occasional auditory hallucinations.  

With respect to personal appearance and hygiene, the Veteran reported at times that he only showers 2-4 times per week, but this was noted to be due to his physical limitations and needing assistance when showering, not to his mental health.  See, e.g., August 2011 VA record; October 2012 VA examination.  At the September 2013 VA examination, the Veteran stated that he struggled to care for himself at times because he didn't "feel like it."  He did not indicate whether this was due to mental or physical problems.  Moreover, VA examiners and providers routinely noted the Veteran's adequate personal appearance, grooming, and hygiene, including at the September 2013 VA examination.  As such, there is no indication neglect of personal appearance or hygiene, or of intermittent inability to perform activities of daily living, due to the Veteran's mental health symptoms.  

Multiple VA providers and examiners assigned GAF scores ranging from 52 to 60 for the Veteran's overall mental health impairment with similar symptoms throughout the appeal period.  See, e.g., June 2004 private record (GAF 60); VA records in May 2012 (GAF 55), August 2012 (GAF 57), May 2013 (GAF 55), and October 2013 (GAF 55); VA examinations in May 2009 (GAF 52), October 2012 (GAF 52), and September 2013 (GAF 55).  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM Quick Reference at 46-47.  

Similarly, the October 2012 VA examiner assigned a GAF score of 52, and summarized that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This language tracks the criteria for a 30 percent rating.  A September 2013 VA examiner summarized that the Veteran had reduced reliability and productivity due to his mental health symptoms, tracking the language for a 50 percent rating.

There are several notations of lower GAF scores or higher overall impairment.  A November 2005 VA examiner summarized that the Veteran had "serious" symptoms and limitations in occupational and social functioning due to his mental health symptoms, assigning a GAF score of 50.  Similarly, an October 2007 private evaluation summarized that there was "considerable" distress in social and occupational functioning from the Veteran's mental health symptoms.  VA providers in November 2009, September 2012, and November 2012 also assigned a GAF score of 50.  Further, VA providers in October 2005, April 2008, August 2008, and February 2009 assigned much lower GAF scores of 40 and 42.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See id.  

Nevertheless, neither the GAF score nor a medical professional's summary of the degree of impairment is conclusive for rating purposes.  Rather, such information must be considered together with the other evidence of record concerning the Veteran's symptoms and resulting social and occupational impairment.  See 38 C.F.R. §§ 4.126, 4.130.  The Board notes that a GAF of 50 is at the very high end of the range of 41 to 50.  Furthermore, at all of the sessions where the Veteran was assigned scores of 50 or lower, he reported similar symptoms to those when he was assigned higher GAF scores of 52 and above, including during treatment or evaluations shortly before or after the lower GAF of scores, as noted above.  
More importantly, as discussed above, the Veteran's reported symptoms do not more nearly approximate the types or severity of symptoms as contemplated by a 70 or 100 percent rating.  Rather, although he had symptoms such as suicidal ideation, illogical speech, and auditory hallucination, these only occurred on a very occasional basis.  He has maintained significant social function and relationships, and there was little indication of occupational impairment due to mental health.  In sum, the Veteran has not had occupational and social impairment with deficiencies in most areas or symptoms rising to a level such as those listed for a 70 percent rating.  He has also not had total occupational and social impairment due to symptoms such as those listed for a 100 percent rating.  Rather, the mental health symptoms and impairment have most nearly approximated the criteria for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.130.  Staged ratings are not warranted, as the Veteran's symptoms have remained relatively stable, and any change in the severity of symptoms was not sufficient for a distinct rating for any period.  Fenderson, 12 Vet. App. at 126-27.  

Extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  The Veteran has had PTSD symptoms with resulting occupational and social impairment, which are fully contemplated by the schedular criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (three-pronged analysis regarding § 3.321 referral).  

TDIU has already been awarded, and the effective date is discussed below.

Resolving doubt in the Veteran's favor, a higher initial rating of 50 percent is warranted for his service-connected mental health disability prior to October 1, 2012.  However, the preponderance of the evidence is against a rating in excess of 50 percent at any point in time.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Earlier effective date for TDIU

The Veteran seeks an effective date prior to November 1, 2005, for his TDIU.  

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

A total disability rating (TDIU) will be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  This does not include marginal employment, which may include income below the poverty threshold for one person, or other types of employment on a facts found basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  

Generally, to be eligible for a TDIU, if there is more than one service-connected disability, there must be at least one disability rated at 40 percent or more and a combined overall rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has reported that he last worked full-time in April 2005.  He has met the schedular percentage threshold for TDIU effective since March 8, 2005, when his cardiac disability was rated as 60 percent disabling, and he had additional compensable disabilities of PTSD with anxiety disorder, renal disability, diabetes, and peripheral neuropathy that combined for a 70 percent rating.  38 C.F.R. § 4.25.

When there is an approximate balance of positive and negative evidence, including as to the level of disability, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In April 2012, the Veteran's representative initially argued that he was entitled to TDIU as of at least March 8, 2005, when he first met the percentage threshold criteria for a TDIU.  More recently, in May 2014, the representative argued that an effective date of April 1, 2005, is appropriate for TDIU based on the date the Veteran last worked full time and the SSA found him to be totally disabled.  

In his April 2012 formal claim for TDIU (VA Form 21-9840), the Veteran reported that his cardiac disability first affected his employment in February 2005, and that he last worked full-time in April 2005.  In other words, he was still working full-time prior to that date.  Similarly, private treatment records dated in April 2005 reflect that the Veteran reported being unable to perform his work duties due to cardiac symptoms and that he was on "light duty."  The Veteran also reported in April 2005 that he was feeling better with regard to his PTSD symptoms because he had his "days off."  In an October 2005 decision, the SSA found that the Veteran was unable to work due to his cardiac disability effective April 1, 2005.  

The Veteran's last employer indicated in March 2014 that he had been terminated from employment effective October 31, 2005.  Nevertheless, the employer did not indicate the extent to which the Veteran was working, or the amount he was being paid, after April 1, 2005.  As such, this could have been marginal employment, especially given the Veteran's reports in April 2005 that he was off during the days.  

Resolving doubt in the Veteran's favor, the evidence establishes that he has been unable to secure or maintain substantially gainful occupation due to his service-connected cardiac disability since April 1, 2005.  Therefore, an effective date of April 1, 2005, but no earlier, is warranted for TDIU.  38 C.F.R. § 3.400.

SMC based on A&A

The Veteran seeks SMC based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  He has already been granted SMC effective since November 18, 2009, under the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), due to having one 100 percent rated disability (to include TDIU) and another disability rated at 60 percent or higher, otherwise referred to as housebound status.  See June 2012 and June 2014 rating decisions.  These types of SMC are generally sought as alternatives to each other; however, SMC based on the need for aid and attendance is the higher benefit.

As pertinent to this case, a need for regular aid and attendance will be shown where the claimant has an inability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself due to extreme weakness, or to attend to the wants of nature.  The criteria will also be met if the claimant has physical or mental incapacity that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  The Veteran need not be so helpless as to require constant aid and attendance; rather, there must be a regular need for personal assistance.  Id.  It is not required that all of the disabling conditions or criteria are present, but at least one factor must be present to warrant SMC.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Veteran has a 100 percent rating for his cardiac disability effective since August 2, 2011, which was rated as 60 percent disabling effective since March 8, 2005.  He also has a 60 percent rating for chronic renal disability effective since November 18, 2009; three 20 percent ratings for diabetes and peripheral neuropathy in both lower extremities effective since May 27, 2010; and a 50 percent rating for PTSD with anxiety disorder throughout the appeal period as granted herein.  

There is conflicting evidence of record as to whether the Veteran requires regular aid and attendance of another person due to his service-connected disabilities.  

In a July 2012 form, based on an examination conducted on June 6, 2012, a private provider indicated that the Veteran was able to feed himself, but not prepare his own meals.  He also indicated that the Veteran did not need assistance in bathing and tending to hygiene needs, but specified that he has a shower bench and must be supervised for a bath.  The Veteran required medication management, which his friend helped him with, as well as assistance to shop for groceries and go to church.  These limitations were noted as due to the Veteran's service-connected cardiac disability and diabetes with complications, as well as nonservice-connected disabilities including left eye blindness and a degenerative joint disease of the spine.

Similarly, another private provider indicated in July 2013 that the Veteran was limited in his activities of daily living due to severe heart failure, but that he also had other limiting medical problems including diabetes and nonservice-connected conditions.  The provider recommended approval of a home healthcare aide.

An October 2012 VA examiner noted a similar degree of impairment and need for assistance.  At the time of the examination, the Veteran had assistance four times a week with household duties such as cleaning, heavy cooking, and frequent transportation to medical care.  He bathed only when his assistant was in the apartment due to shortness of breath and unsteadiness.  The VA examiner opined that home assistance was warranted, and was required for activities beyond basic activities of daily living, as a result of the Veteran's debilitating cardiac disability.  

As noted above, the Veteran has been rated as 100 percent disabled due to his cardiac disability effective since August 2, 2011.  There are conflicting notations in the available evidence as to whether he required regular aid and attendance prior to June 6, 2012.  See, e.g., SSA records in September 2005 (reporting that someone else cooked meals for him); VA examination report in May 2009 (reported living alone and that he cooked his own meals, but that he did not drive much due to left eye blindness); private record in September 2010 (reported shortness of breath and that he could not do anything fast, but he was performing activities of daily living without symptoms); VA records in August 2010 (noting that a home health nurse came to check on the Veteran) and December 2010 (reported walking one hour per day); VA examination report in October 2010 (noting the Veteran had fallen due to dizziness and balance issues, and he had difficulty cleaning himself properly).  

Resolving doubt in the Veteran's favor, he meets the criteria for SMC based on the need for regular aid and attendance due to physical incapacity from his cardiac disability, and the claim is granted.  38 C.F.R. §§ 3.350(b)(3), 3.352(a).  However, the Board will not assign an effective date for this benefit, as this should be determined by the RO in the first instance, as the agency of original jurisdiction.  


ORDER

An initial rating of 50 percent prior to October 1, 2012, for PTSD with anxiety disorder, is granted.

A rating in excess of 50 percent for PTSD with anxiety disorder from October 1, 2012, forward, is denied.

Entitlement to an effective date of April 1, 2005, for the award of TDIU, is granted.

Entitlement to SMC based on the need for regular aid and attendance is granted.

`

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


